DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by You (US20160139368).

Re claim 1, You teaches for example in fig. 1 and 4, camera optical lens comprising, from an object side to an image side in sequence: a first lens (110), a second lens (120), a third lens (130), a fourth lens (140), a fifth lens (150) and a sixth lens (160), the second lens has a positive refractive power (para. 0137), and the third lens has a negative refractive power (para. 0139); wherein the camera optical lens 

Re claim 2, You further teaches for example in fig. 1 and 4, -4.98≤f1/f3≤-1.08 (Table 1); and 5.00≤R5/R6≤6.98 (fig. 4).

Re claim 3, You further teaches for example in fig. 1 and 4, the first lens has a positive refractive power (para. 0135), and an object-side surface of the first lens is convex in a paraxial region and an image-side surface of the first lens is concave in the paraxial region (para. 0135; fig. 1); wherein the camera optical lens satisfies the following conditions: 1.59≤f1/f≤17.83 (fig. 4); -11.37≤ (R1+R2)/(R1-R2) ≤-1.07 (fig. 4); and 0.03≤d1/TTL≤0.10 (fig. 4); where f denotes a focal length of the camera optical lens; R1 denotes a curvature radius of an object-side surface of the first lens; R2 denotes a curvature radius of an image-side surface of the first lens; d1 denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.

Re claim 4, You further teaches for example in fig. 1 and 4, the camera optical lens satisfies the following conditions: 2.55≤f1/f≤14.26 (fig. 4); -7.11≤ (R1+R2)/(R1-R2) ≤-1.34 (fig. 4); and 0.05≤d1/TTL≤0.08 (fig. 4).

Re claim 15, You further teaches for example in fig. 1 and 4, the camera optical lens satisfies the following condition: 0.47 ≤f12/f ≤1.48 (Table 10); where f12 denotes a combined focal length of the first lens and the second lens; and f denotes a focal length of the camera optical lens.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over You (US20160139368).

Re claim 5, supra claim 1.  Furthermore, You further teaches for example in fig. 1 and 4, an object-side surface of the second lens is convex in a paraxial region and an 
But, You fails to explicitly teach satisfying the numerical conditions.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary results effective variables , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of You in order to provide high levels of resolution, as taught by You (para. 0007).

Re claim 6, supra claim 5.  Furthermore, You further teaches for example in Embodiments 1-9, varying the results effective variables.
But, You fails to explicitly teach satisfying the numerical conditions.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary results effective variables , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of You in order to provide high levels of resolution, as taught by You (para. 0007).


But, You fails to explicitly teach satisfying the numerical conditions.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary results effective variables , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of You in order to provide high levels of resolution, as taught by You (para. 0007).

Re claim 8, supra claim 7.  Furthermore, You further teaches for example in Embodiments 1-9, varying the results effective variables.
But, You fails to explicitly teach satisfying the numerical conditions.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary results effective variables , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of You in order to provide high levels of resolution, as taught by You (para. 0007).

Re claim 9, supra claim 1.  Furthermore, You further teaches for example in fig. 1 and 4, the fourth lens has a positive refractive power, and comprises an object-side surface being concave in a paraxial region and an image-side surface being convex in the paraxial region (fig. 1 and 4; para. 0141).
But, You fails to explicitly teach satisfying the numerical conditions.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary results effective variables , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of You in order to provide high levels of resolution, as taught by You (para. 0007).

Re claim 10, supra claim 9.  Furthermore, You further teaches for example in Embodiments 1-9, varying the results effective variables.
But, You fails to explicitly teach satisfying the numerical conditions.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary results effective variables , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Re claim 16, supra claim 15.  Furthermore, You further teaches for example in Embodiments 1-9, varying the results effective variables.
But, You fails to explicitly teach satisfying the numerical conditions.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary results effective variables , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of You in order to provide high levels of resolution, as taught by You (para. 0007).

Re claim 17, supra claim 1.  Furthermore, You further teaches for example in Embodiments 1-9, varying the results effective variables.
But, You fails to explicitly teach satisfying the numerical conditions.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary results effective variables , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Re claim 18, supra claim 17.  Furthermore, You further teaches for example in Embodiments 1-9, varying the results effective variables.
But, You fails to explicitly teach satisfying the numerical conditions.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary results effective variables , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of You in order to provide high levels of resolution, as taught by You (para. 0007).

Re claim 19, supra claim 1.  Furthermore, You further teaches for example in Embodiments 1-9, varying the results effective variables.
But, You fails to explicitly teach satisfying the numerical conditions.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary results effective variables , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Re claim 20, supra claim 19.  Furthermore, You further teaches for example in Embodiments 1-9, varying the results effective variables.
But, You fails to explicitly teach satisfying the numerical conditions.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary results effective variables , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of You in order to provide high levels of resolution, as taught by You (para. 0007).

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claims 11 and 13.

Specifically regarding claim 11, You (US20160139368) teaches the state of the art of a camera optical lens.
But, You fails to explicitly teach a combination of all the claimed features including the fifth lens has a negative refractive power, and comprises an object-side surface being concave in a paraxial region and an image-side surface being convex in the paraxial region; and satisfying the numerical conditions, as claimed.

Specifically regarding claim 13, You (US20160139368) teaches the state of the art of a camera optical lens.
But, You fails to explicitly teach a combination of all the claimed features including the sixth lens has a positive refractive power, and comprises an object-side surface being convex in a paraxial region and an image-side surface being concave in the paraxial region and satisfying the numerical conditions, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	9-29-21